DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.  Claim 1 is pending and under consideration.

Terminal Disclaimer(s)
3.  The two terminal disclaimers filed on 04/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,597,665 and 10,738,328 have been reviewed and accepted.  The terminal disclaimers have been recorded.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 04/19/22:
The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,738,328, found on page 8 at paragraph 4, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,597,665, found on page 5 at paragraph 9, is withdrawn in light of Applicant’s submission of a Terminal Disclaimer.

Allowable Subject Matter
5.  Claim 1 is allowed.

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 26, 2022